PER CURIAM.
On 3 September 1993 defendant moved for modification of child support due to his unemployment. On 4 November 1994 the district court judge entered a child support order providing for modification of child support, payment of arrearages, medical expenses and continuation of child custody. Defendant failed to make child support payments as mandated by such order and was found in criminal con*530tempt of court on 28 November 1994. From the child support modification and the criminal contempt orders, defendant appeals.
Defendant moved to extend time to serve the proposed record on appeal. The district court granted the motion, extending defendant’s time to serve the record on appeal through and including 3 March 1995. The certificate of service indicates that the proposed record on appeal was not served until 8 March 1995. Therefore, pursuant to Rule 25(b) of the Rules of Appellate Procedure, this appeal is subject to dismissal.
In addition, we note that in criminal contempt matters, appeal is from the district court to the superior court. N.C. Gen. Stat. § 5A-17 (1986). In civil contempt matters, appeal is from the district court to this Court. N.C. Gen. Stat. § 5A-24 (1986). Thus, in the instant case, if the proposed record on appeal had been served within the time provided by the district court, this court would have had jurisdiction of the appeal of the child support modification order, but would not have had jurisdiction of the appeal of the criminal contempt order. For the reasons heretofore stated, this appeal is
Dismissed.
Judges JOHNSON, JOHN, and SMITH concur.